DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 42 recites “the dispensing device is operatively powered by a force exerted by a flow of the third liquid from the pressurized source of the third liquid to draw the second liquid from the source of the second liquid”. However, the original specification does not teach or suggest “the dispensing device is operatively powered by a force exerted by a flow of the third liquid from the pressurized source of the third liquid to draw the second liquid from the source of the second liquid”. For example: para.0007 discuss about “A flywheel assembly is operatively coupled to the first piston. The flywheel assembly can control a predetermined ratio of a volume of carbonated water from the first cylinder to a volume of beverage concentrate from the second cylinder to be simultaneously dispensed from the first cylinder and from the second cylinder, respectively, when a force is exerted on the piston by a flow of carbonated water through the first cylinder”. However, the none of these paragraphs teach or suggest as to how the pressurized source of the third liquid to draw the second liquid from the source of the second liquid.



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 7,757,896) in view of Bethuy et al. (US 2006/0097009).
	 Regarding claim 21, Carpenter et al. discloses “a system” (abstract and fig.1), comprising: 
 	“a source of a first liquid including an unpressurized beverage concentrate” (macro-ingredient sources 140); 
 	“a source of a second liquid” (one of the micro-ingredient sources 150); 
 	“a dispensing device” (180) “configured to dispense a fourth liquid including a predetermined ratio of the first liquid, the second liquid, and a third liquid” (180 is a dispensing nozzle hat is configured to dispense liquid. Col.4 at lines 32-43, i.e., the dispensing nozzle preferably examples of dispensing nozzles that may be used herein are shown in commonly owned … US 2004/0040983. Fig.1 , one of 140 can be a first liquid and another one of 140 can be a second liquid. Col.3 at lines 60-65, i.e., micro-ingredients may be liquid. Fig.1,150 can be a third liquid. Col.3 at lines 34-46, i.e., the macro-ingredients … includes sugar syrup, juice, concentrates, and similar type of fluid) “by drawing a first volume of the first liquid from the source of the first liquid, drawing a second volume of the second liquid from the source of the second liquid” (col.6 at lines 20-23, i.e., the control 120 then instructs the individual pumps 160 and/or the metering devices 170 to dispense the appropriate ingredients in the appropriate proportions to the dispensing nozzle 180), and “receiving a third volume of the third liquid including carbonated water from a pressurized source of the third liquid” (130 and col.3 at lines 28-33, i.e., a conventional carbonator. Examiner takes Official notice that a conventional carbonator is known to supply carbon dioxide gas at a pressure and water to a carbonator tank at a pressure) “into the dispensing device in the predetermined ratio” (col.6 at lines 35-40, i.e., the water source 130, macro-ingredient 140 and the macro ingredient sources 150 provides the ability to dispense the appropriate ingredients in the appropriate proportions) and “dispensing the fourth liquid including the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid in the predetermined ratio” (col.6 at lines 20-23, i.e., the control 120 then instructs the individual pumps 160 and/or the metering devices 170 to dispense the appropriate ingredients in the appropriate proportions to the dispensing nozzle 180.  Col.3 at lines 5-16, i.e., a consumer may select and/or create numerous type of beverage … using the user interface. This suggest that the beverage dispenser is configured to supply fluid via the dispensing nozzle).
 	Carpenter et al. is silent regarding by simultaneously drawing a first volume of the first liquid from the source of the first liquid, drawing a second volume of the second liquid from the source of the second liquid, and receiving a third volume of the third liquid including carbonated water from a pressurized source of the third liquid.
 	Bethuy et al. teaches “by simultaneously drawing a first volume of the first liquid from the source of the first liquid, drawing a second volume of the second liquid from the source of the second liquid, and receiving a third volume of the third liquid including carbonated water from a pressurized source of the third liquid” (para.0065, i.e., the valves 36 and 38 may be simultaneously opened. It is possible to discharge a beverage that is a desirable mixed blend of both concentrates. Fig.18, the valves 36 and 38 allows to dispense first and third liquids such as carbonated water and non-carbonated water. Please noted that the second liquid can be one of 25a-25d). Rudick teaches a beverage device. Bethuy et al. teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Bethuy et al., by replacing Rudick et al.’s valve control mechanisms with Bethuy et al.’s valve mechanisms, to provide automatic control for dispensing desired type of liquids (para.0013) and minimize the carbonation breakout (para.0014) as taught by Bethuy et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control for dispensing desired type of liquids (para.0013) and minimize the carbonation breakout (para.0014) as taught by Bethuy et al.
 	Regarding claim 22, Rudick et al. discloses “the second liquid includes alcohol” (col.3 at lines 47-67, i.e., various types of alcohols may be used a micro or macro-ingredients).




 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 7,757,896) in view of Bethuy et al. (US 2006/0097009) as applied in claims 21-22 above, and further in view of Rudick et al. (US 2007/0205220).
	Regarding claim 23, modified Carpenter et al. discloses the second liquid includes hop extracts.
           Modified Carpenter et al. is silent regarding the first liquid includes a beer concentrate and the second liquid includes hop extracts. 	
 	Rudick et al. discloses “the first liquid includes a beer concentrate and the second liquid includes hop extracts” (para.0037, i.e., the micro-ingredients 190 include herbal extracts … oil, etc.  MPEP 2115, i.e., Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. With respect to beer concentrate is treated as material worked upon by apparatus). Carpenter et al. teaches a beverage system. Rudick et al. teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Carpenter et al. with Rudick et al., by adding Rudick et al.’s additional ingredient to Rudick et al.’s second liquid, to provide desired flavor for the beverage making. 


 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 7,757,896) in view of Bethuy et al. (US 2006/0097009) as applied in claims 21-22 above, and further in view of Schroeder et al. (US 2009/0120960).
 	Regarding claim 27, Modified Carpenter et al. discloses “the dispensing device is configured to draw the first liquid into and expel the first liquid from a first liquid source, to draw the second liquid into and expel the second liquid from a second liquid source, and to receive the third liquid into and expel the third liquid from a third liquid source” (Carpenter et al., col.6 at lines 20-34, i.e., pumps and/or metering devices to dispense the appropriate ingredients … The pumps 160 and metering devices 170 may be pulsed on and off as desired to vary the flow rate. This suggest that the pumps and metering devices are configured to draw the liquid and expel the liquid).
 	Carpenter et al. is silent regarding each of the first, second and third liquid sources is cylinder.
 	Schroeder et al. teaches “each of the first, second and third liquid sources is cylinder” (para.0003, i.e., beverage dispensing systems, typically include a multiplicity of fluid sources, for example, cylinders containing a variety of different pressurized syrups, pressurized soda, and water under pressure). Carpenter et al. teaches a beverage system. Schroeder et al. teaches a beverage system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Carpenter et al. with Schroeder et al., by modifying the shape of Carpenter et al.’s liquid sources according to Schroeder et al.’s liquid sources comprising cylinders, to provide rigid support for the ingredients.
 
 
 	Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (US 7,757,896) in view of Bethuy et al. (US 2006/0097009) as applied in claims 21-22 above, and further in view of Mosimann et al. (US 2015/0102062).
 	Regarding claim 29, modified Carpenter et al. discloses all the features of claim limitations as set forth above except for the dispensing device includes a valve configured to control the flow of the third volume of the third liquid from the source of the third liquid. 	
 	Mosimann et al. teaches “a valve” (fig.1, 14b) “configured to control the flow of a second volume of the second liquid from the source of the second liquid” (12b) to “the second fluid line” (the line fluid line between 14b and 16. Please noted that the first fluid line is between 12b and 14b). Carpenter et al. teaches beverage device. Mosimann et al. teaches beverage device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Carpenter et al. with Mosimann et al., by adding Mosimann et al.’s valve to Carpenter et al.’s device, to provide automatic control for regulating the flow of the fluid (para.0077) as taught by Mosimann et al.
 	


Allowable Subject Matter
 	Claims 24, 28 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 30 is allowed.


Response to Arguments
 	(1) Applicant’s arguments with respect to claim(s) 21, 27, 29, 30 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  	(2) Applicant argues with respect to 103 rejections, the amendment to claim 21 changed the scope of invention. Examiner has introduced new references in current rejections. 


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761